DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                             FOURTH DISTRICT

                         GRAVITYSTORM, LLC,
                              Appellant,

                                    v.

               OLD DOMINION INSURANCE COMPANY,
                           Appellee.

                              No. 4D20-295

                           [September 9, 2020]

   Appeal of a nonfinal order from the Circuit Court for the Nineteenth
Judicial Circuit, St. Lucie County; Barbara W. Bronis, Judge; L.T. Case
No. 2019CA001337.

   Jacob L. Phillips and Edmund A. Normand of Normand PLLC,
Orlando, Scott Edelsberg of Edelsberg Law, P.A., Aventura, Andrew J.
Shamis and Garrett O. Berg of Shamis & Gentile P.A., Miami, and Rachel
Dapeer of Dapeer Law P.A., Miami, for appellant.

  Michael Menapace of Wiggin and Dana LLP, Hartford, CT, and
Cynthia G. Angelos of Law Offices of Cynthia G. Angelos P.A., Port St.
Lucie, for appellee.

PER CURIAM.

   Gravitystorm, LLC (the insured) appeals an order compelling appraisal
and dismissing its putative class action. The insured argues that there
is no appraisable issue because the only dispute involves a question of
law that the trial court must resolve. The issue raised in the insured’s
amended complaint is whether title and registration transfer fees must
be included in the “actual cash value” paid for a vehicle declared a total
loss.

   We agree with the insured that this is a question of policy
interpretation for the court, not a disputed issue of fact about the
“amount of loss” for appraisal. See Delisfort v. Progressive Exp. Ins. Co.,
785 So. 2d 734, 735 (Fla. 4th DCA 2001) (reversing an order compelling
appraisal where the disputed issue involved construction of policy
language, not an appraisable disputed issue of fact). Similarly, the
insurer has not shown that disagreement about the precise amount of
fees is an appraisable factual issue, rather than a pure legal question
based upon statutory interpretation. Accordingly, we reverse the order
compelling appraisal and dismissing the action, and remand for further
proceedings.

   Affirmed.

LEVINE, C.J., GROSS and KLINGENSMITH, JJ., concur.

                          *        *         *

   Not final until disposition of timely filed motion for rehearing.




                                   2